DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings submitted on 1/08/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the species of compound I that are described in the application, does not reasonably provide enablement for all the species encompassed by the scope of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the compound of formula I in claim 1 has many .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the metes and bounds of the substituents of the nitrogen heterocyclic compound are not specified in the application. Further, it is unclear if the subscript z stands the number of R3 substituents ON the ring or the number of repeating units of R3. If it were meant for the latter, it would still be confusing because it would mean that R3 were a divalent group, which would be contrary to what is shown. A related issue is that the apparently divalent groups R1 and R2 are described as being monovalent groups, e.g., alkyl, phenyl, etc. In addition, claim 16 specifies the compound of claim 1 to have an extinction coefficient of smaller than or equal to 0.0. It is unclear 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0190471 A1 to Inoue et al.
Regarding claim 1, Inoue discloses an organic compound and an OLED comprising the same, the organic compound has the formula:

    PNG
    media_image1.png
    228
    422
    media_image1.png
    Greyscale

and is typified by such species as

    PNG
    media_image2.png
    422
    505
    media_image2.png
    Greyscale
.
1-X6 is N, z = 1, R3 = naphthyl, p = q = 0, n = m = 1, Ar1 = Ar2 = substituted pyrimidinyl. Claim 1 is therefore anticipated. So are claims 2-5, 7, 10 and 12. 

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0090588 A1 to Yokoyama et al.
	Regarding claim 1, Yokoyama discloses an organic compound and an OLED comprising the same, the organic compound has the formula:

    PNG
    media_image3.png
    340
    239
    media_image3.png
    Greyscale

and is typified by such species as the following:

    PNG
    media_image4.png
    293
    477
    media_image4.png
    Greyscale
.
2,4,6 = N, z = 1, R3 = biphenyl, p = q = 1, R1 = R2 = pyridylene, n = m = 1, Ar1= Ar2 = pyridyl. Claim 1 is therefore anticipated. So are claims 2-5 and 8-13. A compound that reads on claim 6 is the following (p. 11): 

    PNG
    media_image5.png
    290
    478
    media_image5.png
    Greyscale

The compound can be viewed as having R3 = pyridyl with z = 2, m = 1, p = 1, Ar2 = R2 = pyridyl, n = 0, q = 1, R1 = substituted phenyl.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0248830 A1 to Welsh et al.
Regarding claim 1, Welsh discloses a naphthyltriazine compound and an OLED comprising the same, wherein the triazine compound includes such species as (p. 10)

    PNG
    media_image6.png
    354
    382
    media_image6.png
    Greyscale
.
3 = biphenyl, z = 1, p = q = 0, m = n = 1, Ar1 = Ar2 = naphthyl, X2,4,6 = N. For claim 6, the compound can be viewed as having z = 2, R3= phenyl, n = 0, q = 1, R1 = naphthyl. Note that the compound is identical to the CP7 in claim 14. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokoyama et al. and Welsh et al.
Regarding claims 15 and 16, the compound of claim 1 is disclosed by Yokoyama and Welsh as explained above. While the references fail to disclose a refractive index and an extinction coefficient of the compounds, it is reasonable to believe that the prior art compounds and the claimed compounds share similar properties, including a refractive index greater than 2.0 in the visible region of 400-700 nm, and a coefficient of extinction k near 0.0 in the visible region of 430-700 nm, because they have similar chemical structures. Alternatively, by respectively comparing the Yokoyama’s compound 37 (above) and Welsh’s compound (above) with compounds CP20 and CP4 in the instant application, which have the required refractive index and extinction coefficient, the structural similarity would have prompted one of ordinary skill in the art to draw a conclusion that the prior art compounds should have similar refractive indices 

    PNG
    media_image7.png
    228
    154
    media_image7.png
    Greyscale
  
    PNG
    media_image8.png
    230
    182
    media_image8.png
    Greyscale

and extinction coefficients. Since the PTO does not have a proper means to conduct experiments, the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (I-V).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of CN 106946859 A to Zhang et al., Yokoyama et al. in view of Zhang et .
Regarding the devices of claims 17-19, the compound of claim 1 is disclosed by Inoue, Yokoyama and Welsh as explained above. Inoue uses the compound in the EML, ETL or EIL [0029-0033], Yokoyama in the EML, ETL or hole-blocking layer [0032-0034], and Welsh in the ETL (examples). They also teach display panel and display apparatus (Inoue’s figures, Yokoyama’s page 1, Welsh’s page 1). The references fail to teach an OLED comprising a capping layer on the outer side of the cathode. However, Zhang discloses a triazine compound and an OLED comprising the same, wherein the triazine has the general structure of:

    PNG
    media_image9.png
    175
    178
    media_image9.png
    Greyscale
,
an example of which is the following (col. 3):

    PNG
    media_image10.png
    333
    477
    media_image10.png
    Greyscale
,
which has a low visible light absorption and a high refractive index in the visible region (see Summary), and it can be used in the EML, ETL or hole-blocking layer (col. 153). The OLED has a capping layer (CPL) on the outer side of the cathode comprising the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/VU A NGUYEN/Primary Examiner, Art Unit 1762